Citation Nr: 1207708	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  02-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability of the left upper extremity manifested by complaints of weakness, numbness, and decreased sensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1983.

This matter came to the Board of Veterans' Appeals (Board) from a July 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was denied by Board decision in February 2007.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and the Court vacated the February 2007 Board decision by Order dated in May 2008.  This matter was remanded in October 2008, and then again in August 2009 (the most recent remand was issued to permit a rescheduling to complete the necessary development that was previously directed).

The Board notes that there has been some confusion in this case with regard to the Veteran's wishes for representation after he revoked his prior appointment of power of attorney in December 2010.  The Veteran was contacted for clarification with a December 2011 letter.  VA records indicate that the Veteran responded and clarified that he wished to be represented by Disabled American Veterans, which is consistent with the duly executed appointment of record from January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a disability of the left upper extremity manifested by complaints of weakness, numbness, and decreased sensation.

The Veteran entered service in February 1982 with deformity to the chest wall from pre-service fracture to ribs.  Service treatment records reflect that in August 1982, the Veteran complained that he hurt his left shoulder lifting weights four days prior.  The examiner noted the separation of the sternochondral, and the impression was muscle strain.  A service treatment record dated two days later reflects complaints of pain across chest and shoulder blades on the left.  He had full range of motion, strength was within normal limits, thoracic spine was within normal limits, and there was no scapular abnormality.  He had deformity left sternochondral area.  There was no tenderness.  The assessment was shoulder/scapular pain.  An October 1982 entry reflects a complaint of shoulder pain for one month due to the December 1981 incident.  The impression was strain.  In April 1983, the Veteran complained of chronic pain, left anterior chest.  He reported pain on use of left arm.  The assessment was pain, left anterior chest.  Another April 1983 entry reflects painful, popping left anterior pectoral region, spontaneously reduces.  The assessment was costosternal subluxation.  In May 1983, the Veteran complained of left clavicular sternal pain.  The assessment was muscle strain/overuse left trapezius, and costal chondritis.  In June 1983, the Veteran sought treatment for dislocation and relocation of his left shoulder.  He reported a prior history of chronic dislocations and relocations.  He reported catching his left arm on a tree branch and his shoulder dislocated but spontaneously relocated.  He complained of pain in his left shoulder.  The diagnosis was chronic dislocation left shoulder.  Another June 1983 entry reflects an assessment of recurrent left costosternal subluxation.  A July 1983 entry reflects that the Veteran previously dislocated his left sternochondral and appeared to be stable.  He had full range of motion of shoulder and no atrophy.

On a Report of Medical History completed by the Veteran in June 1983 for separation purposes, he checked the 'Yes' box with regard to 'shortness of breath,' 'pain or pressure in chest,' 'bone, joint or other deformity,' 'painful or 'trick' shoulder or elbow,' and 'recurrent back pain.'  The examiner noted the Veteran's pre-existing injuries, and stated that he had since had recurrent costosterno subluxation with complaints of spontaneous reduction.  An examination performed for separation purposes in June 1983 reflects that his upper extremities were clinically evaluated as normal.  With regard to the lungs and chest, the examiner noted that the left sternoclavicular joint was prominent and tender to palpation.  The examiner diagnosed recurrent left sternoclavicular subluxation.

In June 2003, a VA examiner, T.K., reviewed the Veteran's claims folder with regard to etiology of the Veteran's claimed left upper extremity numbness.  At that time, the Veteran had been hospitalized for unrelated disability, and was unable to attend a VA examination.  Without examining the Veteran, the examiner could not determine the etiology of his current paralysis and numbness, but what was described by the Veteran seemed like he may have cervical radiculopathy.  The examiner could find no association of that with things that had been reported in service records.  The Veteran had not described recurrent dislocations of the left shoulder at the current time.  He was not describing gastrosternal subluxations at the present time.  He had no symptoms that would be expected to be associated with a rib fracture at the current time.  The examiner also noted that the Veteran also had a contusion of his chest, back, and abdomen at the time of the left rib fracture.  There was bilateral pneumothorax, but all those injuries seemed to have healed very well.

In March 2005, the Veteran underwent a VA examination with the June 2003 examiner.  The examiner provided a detailed review of the Veteran's pre-service December 1981 accident and treatment, and service treatment records which referenced the Veteran's separation of the sternochondral junction.  The examiner opined that the current symptoms of left upper extremity weakness/numbness were not caused by the one-time episode of weightlifting or any other incident during service.  The examiner also commented that there was not even an aggravation of his sternocostal injury.  He had had that pain on a chronic basis ever since his December 1981 fall.  The Veteran currently reported no symptoms related to the left shoulder, such as pain.  He had normal range of motion.  The clinical examination of the left shoulder was negative for any observable pathology.  Impingement test was negative.  There was no local tenderness over the shoulder joint, AC joint, or over the bursa areas.  Motions of the left shoulder were pain-free.  The examiner was unable to establish a causal connection between his current symptoms of the left upper extremity/shoulder to any episode or general uses during the time of service.

Per the May 2008 Joint Motion for Remand, it is contended that in rendering an etiological opinion the VA examiner did not adequately discuss and consider the Veteran's service treatment records dated from January to July 1983, which reflected recurrent dislocation of his left shoulder.  Additionally, it is contended that the VA examiner did not provide adequate rationale for the conclusion that the Veteran's left upper extremity weakness is not related to service.

This matter was remanded in October 2008, to afford the Veteran a new VA examination with the March 2005 VA examiner (T.K.) to conduct another review of the entirety of the claims folder, to include the service treatment records, and provide an addendum opinion as to the etiology of the Veteran's claimed disability, or, in the alternative, to afford the Veteran a new VA examination to assess the nature and etiology of his claimed disability.  The matter was remanded again in August 2009 for a rescheduling to allow for completion of the necessary development.

A July 2010 addendum report was prepared by the author of the prior VA examination reports in this case.  Unfortunately, the July 2010 addendum report does not address the matters featured in the May 2008 Joint Motion for Remand's explanation of the inadequacy of the prior examination reports.  The July 2010 addendum revisits much of the discussion previously presented and adds that "the weakness and numbness of the left upper extremity remains unexplained and can only be explained on the basis of psychological overlay."  Despite the necessity that the new addendum "include a detailed discussion of all of the service treatment records, to include records dated from January to July 1983," the July 2010 addendum does not do so.  The Joint Motion for Remand noted that the VA examiner previously "did not adequately discuss and consider the Veteran's service treatment records dated from January to July 1983, which reflected recurrent dislocation of his left shoulder."  Unfortunately, the July 2010 addendum does not refer to these records specifically and, rather, presents statements that further suggest their contents were not considered.  The July 2010 report states that the Veteran "did not have any significant injury that would cause such subsequent symptoms....  There was not a major trauma to cause the future neurological impairment of today."  No mention of the left shoulder injury or recurrent subluxations is made, and no explanation is otherwise offered beyond finding that the "left upper extremity weakness and numbness has a psychological overlay and is not caused by his service."

The Board is mindful of the fact that this appeal has been ongoing for some time.  However, the Court has clearly indicated that it constitutes error on the part of the Board to fail to ensure compliance with the directives of a remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets further delay, in order to comply with the Joint Motion for Remand, the case must be returned for remedial action for an examiner to "adequately discuss and consider the Veteran's service treatment records dated from January to July 1983, which reflected recurrent dislocation of his left shoulder." 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the same examiner who conducted the March 2005 VA examination and the July 2010 addendum (T.K.), to provide a new addendum opinion as to the nature and etiology of the Veteran's claimed disability of the left upper extremity manifested by complaints of weakness, numbness, and decreased sensation.  A copy of the notice letter must be associated with the claims folder.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file, to include all of the service treatment records, and examining the Veteran, the examiner should opine as to the following:

(a)  Clearly list all current disabilities of the left upper extremity;

(b)  If applicable, did any pre-existing left upper extremity disability undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease;

(c)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current left upper extremity disability is due to service or any incident therein.

The examiner's responses should include a detailed discussion of all of the service treatment records, to include records dated from January to July 1983 reflecting recurrent dislocation of his left shoulder.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  In the event the March 2005 VA examiner (T.K.) is unavailable to provide an addendum opinion, the Veteran should be scheduled for a VA examination with an appropriate specialist to provide an opinion as to the nature and etiology of the Veteran's claimed disability of the left upper extremity manifested by complaints of weakness, numbness, and decreased sensation.  A copy of the notice letter must be associated with the claims folder.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file, to include all of the service treatment records, and examining the Veteran, the examiner should opine as to the following:

(a)  Clearly list all current disabilities of the left upper extremity;

(b)  If applicable, did any pre-existing left upper extremity disability undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease;

(c)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current left upper extremity disability was due to service or any incident therein.

The examiner's responses should include a detailed discussion of all of the service treatment records, to include records dated from January to July 1983 reflecting recurrent dislocation of his left shoulder.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  In the event the Veteran does not appear for the scheduled VA examination, the VA examiner should nevertheless conduct a review of the claims folder and provide an opinion as to the nature and etiology of the Veteran's claimed disability of the left upper extremity manifested by complaints of weakness, numbness, and decreased sensation.  After reviewing the claims file, to include all of the service treatment records, the examiner should opine as to the following:

(a)  Clearly list all current disabilities of the left upper extremity;

(b)  If applicable, did any pre-existing left upper extremity disability undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease;

(c)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current left upper extremity disability was due to service or any incident therein.

The examiner's responses should include a detailed discussion of all of the service treatment records, to include records dated from January to July 1983 reflecting recurrent dislocation of his left shoulder.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

5.  After completion of the above, the RO should review the expanded record, and readjudicate the issue of entitlement to service connection.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


